1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2
                                                                    Jul 14, 2021
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:20-cr-02005-SMJ
5
                              Plaintiff,         ORDER DENYING
6                                                DEFENDANT’S MOTION FOR
                 v.                              JUDGMENT OF ACQUITTAL
7                                                AND MOTION FOR A NEW
     KATHLEEN JOY YALLUP,                        TRIAL
8
                              Defendant.
9

10         Before the Court are Defendant’s Motion for Judgment of Acquittal and

11   Motion for a New Trial, ECF No. 169. Defendant argues that the Government

12   presented insufficient evidence to prove beyond a reasonable doubt that she

13   intentionally caused bodily harm to the victim. Defendant also claims that justice

14   requires the Court to grant her a new trial because there is minimal evidence to

15   support the Government’s theory that she stabbed the victim because she was angry

16   with him. This Court denies both motions.

17                                   BACKGROUND

18         A jury found Defendant guilty of Assault with a Dangerous weapon under 18

19   U.S.C. § 113(a)(3) as charged in the Indictment. ECF Nos. 1, 160. At the close of

20   the Government’s case-in-chief and again at the close of her own case-in-chief,


     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT OF
     ACQUITTAL AND MOTION FOR A NEW TRIAL – 1
1    Defendant moved for a Judgment of Acquittal under Federal Rule of Criminal

2    Procedure 29. Tr. (Apr. 20–21, 2021) at 172–74, 351–52. The Court denied both

3    motions. Id.

4                                  LEGAL STANDARD

5    A.    Motion for Judgment of Acquittal

6          Within fourteen days after the jury returns a guilty verdict, a criminal

7    defendant may move for a judgment of acquittal or renew such a motion made

8    before the jury began deliberations.1 Fed. R. Crim. P. 29(c)(1). The Court must enter

9    a judgment of acquittal if “the evidence [was] insufficient to sustain a conviction.”

10   Fed. R. Crim. P. 29(a). “A defendant’s motion for acquittal should be granted if no

11   rational trier of fact could find the essential elements beyond a reasonable doubt

12   after viewing the evidence in the light most favorable to the government.” United

13   States v. Lucas, 963 F.2d 243, 247 (9th Cir. 1992) (citing Jackson v. Virginia, 443

14   U.S. 307, 319 (1979)).

15         This standard gives the jury “broad discretion in deciding what inferences to

16   draw from the evidence presented at trial.” Coleman v. Johnson, 566 U.S. 650, 655

17   (2012). It requires only that “jurors ‘draw reasonable inferences from basic facts to

18   ultimate facts.’” Id. (quoting Jackson, 443 U.S. at 319). In evaluating the

19

20   1
      The Court granted Defendant an extension of time to file these motions. See ECF
     No. 167; see also Fed. R. Crim. P. 33(b)(2).

     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT OF
     ACQUITTAL AND MOTION FOR A NEW TRIAL – 2
1    sufficiency of the evidence, the Court does not weigh the evidence or assess the

2    credibility of witnesses; instead, it determines whether a rational juror could have

3    found the essential elements of the offense proven beyond a reasonable doubt.

4    United States v. Nevils, 598 F.3d 1158, 1170 (9th Cir. 2010) (en banc).

5    B.    Motion for New Trial

6          Upon a motion from the defendant, the Court may vacate any judgment and

7    grant a new trial “if the interest of justice so requires.” Fed. R. Crim. P. 33(a). “A

8    district court’s power to grant a motion for a new trial is much broader than its

9    power to grant a motion for judgment of acquittal.” United States v. Alston, 974

10   F.2d 1206, 1211 (9th Cir. 1992). The Court need not view the evidence in the light

11   most favorable to the Government, and it may weigh the evidence and consider the

12   credibility of witnesses. Id. Still, respect for the jury’s role counsels against ordering

13   a new trial except in “exceptional cases.” United States v. Pimentel, 654 F.2d 538,

14   545 (9th Cir. 1981) (quoting 2 Wright, Federal Practice and Procedure, Criminal §

15   553 at 487 (1969)). If, after evaluating the evidence, the Court determines that “a

16   serious miscarriage of justice may have occurred, it may set aside the verdict, grant

17   a new trial, and submit the issues for determination by another jury.” Alston, 974

18   F.2d at 1211–12.

19   //

20   //


     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT OF
     ACQUITTAL AND MOTION FOR A NEW TRIAL – 3
1                                      DISCUSSION

2    A.    Assault with a Dangerous Weapon

3          Defendant argues that the Government presented insufficient evidence to

4    prove beyond a reasonable doubt that she intentionally caused bodily harm to the

5    victim, considering the history of trauma between her and the victim and that she

6    suffers from Post-Traumatic Stress Syndrome, among other things. See generally

7    ECF No. 169. This Court disagrees.

8          For a jury to convict Defendant of Assault with a Dangerous Weapon, the

9    Government had to prove each of the following elements beyond a reasonable

10   doubt: (1) Defendant assaulted the victim by intentionally striking him; (2)

11   Defendant acted with the intent to do bodily harm to the victim; (3) Defendant used

12   a dangerous weapon; (4) the assault occurred in Parker, Washington, within the

13   exterior boundaries of the Yakama Nation Indian Reservation, in Indian Country;

14   and (5) Defendant is an Indian. ECF No. 157 at 4. The parties stipulated that

15   elements four and five were met beyond a reasonable doubt. See id.

16         Viewing the evidence in the light most favorable to the Government, the

17   Court finds that a rational jury could have found that Defendant assaulted the victim

18   by intentionally striking him, Defendant acted with the intent to do bodily harm to

19   the victim, and Defendant used a dangerous weapon; the Government thus proved

20   all the disputed, essential elements beyond a reasonable doubt. See Lucas, 963 F.2d


     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT OF
     ACQUITTAL AND MOTION FOR A NEW TRIAL – 4
1    at 247. Nor was there any “serious miscarriage of justice.” See Alston, 974 F.2d at

2    1211–12. The Court thus declines to enter a judgment of acquittal or grant

3    Defendant a new trial.

4          Accordingly, IT IS HEREBY ORDERED:

5                 Defendant’s Motion for Judgment of Acquittal and Motion for a New

6                 Trial, ECF No. 169, are DENIED.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel.

9          DATED this 14th day of July 2021.

10

11
                        ____________________________
12                      SALVADOR MENDOZA, JR.
                        United States District Judge
13

14

15

16

17

18

19

20


     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT OF
     ACQUITTAL AND MOTION FOR A NEW TRIAL – 5
